Order, Family Court, New York County (Sheldon M. Rand, J.), entered on or about December 17, 2003, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute assault in the third degree, and placed her on probation for 12 months, unanimously affirmed, without costs.
*354The court’s finding was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility (see People v Gaimari, 176 NY 84, 94 [1903]). The credible testimony disproved appellant’s justification defense beyond a reasonable doubt. Concur—Tom, J.P., Andrias, Saxe, Friedman and Gonzalez, JJ.